     Case 2:19-cv-01690-JCM-DJA Document 36 Filed 04/17/20 Page 1 of 2



     DEANNA L. FORBUSH (6646)
 1   COLLEEN E. MCCARTY (13186)
     FOX ROTHSCHILD LLP
 2   1980 Festival Plaza Drive, #700
     Las Vegas, Nevada 89135
 3   (702) 262-6899 tel
     (702) 597-5503 fax
 4   dforbush@foxrothschild.com
     cmccarty@foxrothschild.com
 5   Attorneys for Defendant Western Best LLC
     d/b/a The Chicken Ranch
 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
     KIZZY BYARS, DANIELLE JAMES, as               Case No. 2:19-cv-01690-JCM-DJA
11   Individuals and On Behalf of Others Similarly
     Situated,
12                                                 STIPULATION AND ORDER TO
13                         Plaintiffs,             EXTEND DEADLINE TO RESPOND TO
                    v.                             OPPOSITION TO MOTION TO DISMISS
14                                                 PLAINTIFFS’ FIRST AMENDED
     WESTERN BEST LLC, a Nevada Limited            COMPLAINT (FIRST REQUEST)
15   Liability Company doing business as THE
     CHICKEN RANCH; DOES I through X,
16
     inclusive, and ROE CORPORATIONS I
17   through X, inclusive,

18                        Defendants.

19

20          Pursuant to Local Rule IA 6-1, Defendant Western Best LLC, d/b/a The Chicken Ranch

21   (“Defendant”) and Plaintiffs Kizzy Byars, Danielle James, as individuals and on behalf of others

22   similarly situated (“Plaintiffs”), by and through their respective counsel, stipulate and agree

23   //

24   //

25   //

26   //

27   //

28
                                                    1
     Case 2:19-cv-01690-JCM-DJA Document 36 Filed 04/17/20 Page 2 of 2



 1   to extend the deadline for Defendant to reply to Plaintiffs’ Opposition to Defendant Western Best
 2   LLC d/b/a The Chicken Ranch’s Motion to Dismiss Plaintiffs’ First Amended Complaint
 3   (“Opposition”) to May 6, 2020. This is the first stipulation for extension of time to reply to
 4   Plaintiff’s Opposition on file herein.
 5    DATED this 16th day of April, 2020                DATED this 16th day of April, 2020
 6    FOX ROTHSCHILD LLP                                RYAN ALEXANDER, CHTD.
 7
      /s/ Deanna L. Forbush                             /s/ Ryan Alexander
 8    DEANNA L. FORBUSH (6646)                          RYAN ALEXANDER (10845)
      COLLEEN E. MCCARTY (13186)                        3017 West Charleston Blvd., Ste. 58
 9    1980 Festival Plaza Drive, #700                   Las Vegas, Nevada 89102
      Las Vegas, Nevada 89135                           Attorneys for Plaintiffs
10    Attorneys for Defendant Western Best LLC
      d/b/a The Chicken Ranch
11

12

13

14

15                                                          IT IS SO ORDERED
16

17                                                          ________________________________
                                                            UNITED STATES DISTRICT JUDGE
18
                                                                    April 17, 2020
                                                            DATED: _______________________
19

20

21

22

23

24

25

26

27

28
                                                    2
     Active\106254283.v1-4/16/20
